Order filed August 25, 2016




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                                NO. 14-15-00832-CR
                                   ____________

                      BRETT DAVID BOGUS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 176th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1433472

                                    ORDER

      On July 14, 2016, this court abated this appeal for appointment of counsel. On
August 9, 2016, the court reporter filed a record of the hearing in which the trial
court agreed to appoint counsel on appeal. The appellate record does not contain the
order appointing an attorney.
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before September 8, 2016, containing the trial court’s order appointing
an attorney.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM